Detailed Action
	This action is responsive to an original application filed on 12/16/2019 with acknowledgement that this application is a 371 of PCT/EP2018/065768 and claims a priority date of 6/15/2017 to foreign application DE102017113207.4. 
	Claims 1-3 and 5-11 are currently pending.  Claim 4 is cancelled.  Claim 1 is an independent claim.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The response filed on December 28, 2021 is acknowledged.  One page of amended abstract, two pages of amended specification, and two pages of amended claims were received on 12/28/2021.  The abstract and specification are amended such that they are no longer objected to.  Claims 1-3 and 5-11 have been amended.  Claim 4 has been cancelled.  The claims have been amended such that the drawings are no longer objected to.  Claims 1 and 6 remain objected to as noted below.  The claims remain rejected under 35 U.S.C. 112(b) for being indefinite as noted below. 
Election/Restrictions
Applicant's election with traverse of Species II (Figure 3) in the reply filed on 6/10/2021 is acknowledged.  The traversal is on the ground(s) that "it should be no undue burden on the Examiner to consider all claims in the single application".  This argument is not found persuasive because Species I (Figure 1) is drawn to a one-piece nozzle classified in CPC B05B1/3426 and Species II (Figure 3) is drawn to a two-piece nozzle classified in CPC B05B1/3436.  Furthermore, there are clear differences between Species I and Species II such as the shape of the rotation chamber and the configuration of the supply channels.   

The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/16/2022 and 2/18/2022 were filed after the mail date of the non-final rejection mailed 6/29/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informality:
In Claim 1 Line 2, “at least one or more supply channels” should be revised to “one or more supply channels” to correct an apparent scrivener’s error.
In Claim 1 Line 11, “the curved floor” should be revised to “the floor” to ensure using terminology consistent with what is used elsewhere throughout the claims.
In Claim 6 Lines 1-2, “the at least one supply channel” should be revised to “the at least one supply channel of the one or more supply channels” to ensure using terminology consistent with what is used elsewhere throughout the claims. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-3 and 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because Lines 8-9 state “wherein the at least one supply channel of the one or more supply channels is directed toward the floor” and there is improper antecedent basis for “the at least one supply channel of the one or more supply channels”.   It is not clear if “the at least one supply channel of the one or more supply channels” is the same as “one supply channel of the one or more supply channels” from Claim 1 Lines 3-4 or if it is something else.  For the purpose of examination, Claim 1 Lines 3-4 will be interpreted to state “at least one supply channel of the one or more supply channels”.
Claims 2-3 and 5-11 depend from Claim 1, therefore Claims 2-3 and 5-11 are rejected under 35 U.S.C. 112(b) for being indefinite because Claim 1 is indefinite.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,746,595 to Margheritis et al. (“Margheritis”) in view of US Patent 5,067,655 to Farago et al. (“Farago”).
	As to Claim 1, Margheritis discloses an atomizer nozzle (Title “Pump for dispensing a fluid product”) for atomizing a fluid (Per Col. 3 Lines 18-20 “a spray profile 100 may be provided at the dispenser orifice 45 to pulverize the expelled fluid each time the pump is actuated”), having a nozzle opening (See Annotated Fig. 3, the nozzle opening being at the end of #45 “dispenser orifice”), a rotation chamber (See Annotated Fig. 4C, the rotation chamber being space between #38 “closure member” and #45, Col. 3 Lines 30-33 “The spray profile 100 may include a swirl chamber that may be disposed directly upstream from the spray orifice 45 and that is connected thereto in the dispensing position”) and at least one or more supply channels (See Annotated Fig. 4C, Col. 3 Lines 33-40) for supplying fluid into the rotation chamber, wherein one supply channel of the one or more supply channels opens into the rotation chamber via one or more inlet openings (See Annotated Fig. 4C),
	wherein the rotation chamber has a curved floor (Fig. 3 and 4C #381 “central projection” which is curved),
	wherein the floor is curved away from the nozzle opening (See Fig. 3 and 4C, from a center point the curve of #381 moves away from the nozzle opening, both vertically and horizontally, therefore it curves away from the nozzle opening), 
	wherein the at least one supply channel of the one or more supply channels is directed toward the floor (See Annotated Fig. 4C, the flow of fluid going through the supply channel goes towards the floor horizontally and vertically).
Regarding Claim 1, Margheritis as applied above does not disclose wherein the at least one supply channel of the one or more supply channels is arranged at least in part tangentially to a curvature of the curved floor.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the supply channel of Margheritis to be arranged at least in part tangentially to the curvature of the curved floor (as an extension of the supply channel made in the floor part), as taught by Farago, for the purpose of further influencing swirl in fluid prior to atomization, effectively reducing fluid droplet size which results in a finer atomized spray (See Col. 1 Lines 11-26). 
	As to Claim 2, in reference to the atomizer nozzle of Margheritis in view of Farago as applied to Claim 1 above, Margheritis further discloses wherein the rotation chamber has a conical profile at least in part (See Annotated Fig. 3 #402 “frustoconical wall portion”), and the rotation chamber
	As to Claim 3, in reference to the atomizer nozzle of Margheritis in view of Farago as applied to Claim 1 above, Margheritis further discloses wherein the rotation chamber has a conical profile at least in part (See Annotated Fig. 3 #402 “frustoconical wall portion” is part of the rotation chamber and is conical), and 
	wherein at least one inlet opening of the one or more inlet openings is arranged in a region of a greatest inside diameter of the rotation chamber (See Annotated Fig. 4C, the inlet opening is in the region of the greatest inside diameter of the rotation chamber).

	As to Claim 6, in reference to the atomizer nozzle of Margheritis in view of Farago as applied to Claim 1 above, Margheritis further discloses wherein the at least one supply channel extends at least in part obliquely to a plane that an edge of the floor region spans (See oblique extension of supply channel in Annotated Fig. 4C). 
	As to Claim 7, in reference to the atomizer nozzle of Margheritis in view of Farago as applied to Claim 1 above, Margheritis further discloses wherein the atomizer nozzle is constructed to have at least two parts (See Annotated Fig. 4C, the two parts being #38 and #40), the atomizer nozzle has a first floor part (Fig. 4C #38) that has the floor and an opening part (Fig. 4C # 40) that has the nozzle opening.  Furthermore, Farago further discloses wherein the at least one supply channel of the one or more supply channels is formed in the floor part (See Figs. 4, 9, 11, 13, and 15, the supply channels are arranged tangentially and formed in floor part #22).  
As to Claim 8, in reference to the atomizer nozzle of Margheritis in view of Farago as applied to Claim 7 above, Farago further discloses wherein the at least one supply channel of the one or more supply channels is formed at least in part in the form of a passage in the floor part (See Figs. 4, 9, 11, 13, and 15, the supply channels are formed partially as passages in floor part #22).
	As to Claim 9, in reference to the atomizer nozzle of Margheritis in view of Farago as applied to Claim 1 above, Margheritis further discloses wherein the atomizer nozzle has two conically tapering regions (See Annotated Fig. 3) that are arranged between a plane that edges of the floor span (See Annotated Fig. 4C) and a plane that the nozzle opening spans, and the two conically tapering regions 
	As to Claim 10, in reference to the atomizer nozzle of Margheritis in view of Farago as applied to Claim 1 above, Margheritis further discloses wherein the atomizer nozzle has one or more cylindrical regions (See Annotated Fig. 3) and the one or more cylindrical regions are formed between the nozzle opening and a conically tapering region (See Annotated Fig. 3). 
	As to Claim 11, in reference to the atomizer nozzle of Margheritis in view of Farago as applied to Claim 7 above, Margheritis further discloses wherein the opening part is designed to have a symmetrical cylinder region (See Fig. 4C, the wall #403 appearing to be a symmetrical cylinder), the nozzle opening is symmetrical (See Annotated Fig. 3 and Annotated Fig. 4C), a center line of symmetry of the nozzle opening corresponds to a center line of symmetry of the symmetrical cylinder region of the opening part (See Annotated Fig. 4C), the symmetrical cylinder region of the opening part is designed to accommodate the floor part at least in part (See Fig. 4B and Fig. 4A), and at least one gap is designed between the floor part and the opening part for supplying liquid (See Annotated Fig. 4C, it is understood that the gap can supply a fluid that is a liquid).

    PNG
    media_image1.png
    732
    826
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    799
    749
    media_image2.png
    Greyscale

Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive.
Applicant submits that Margheritis shows a curved floor, which is curved in the direction of the opening.  Applicant further submits that the curved floor of Margheritis is exactly the other way around as the floor of the nozzle according to the claimed invention and that the floor of the claimed invention has a convex curvature in relation to the plane the nozzle opening spans, so it is directed away from the plane.  This argument is not found persuasive, because while the curved floor of Margheritis is the other way of the curved floor of the claimed invention, a convex or concave floor is not claimed (Examiner notes that it appears that the claimed invention actually has a concave curvature in relation to the plane that the nozzle opening spans, and that Margheritis appears to have a convex curvature in relation to the plane that the nozzle opening spans).  Claim 1 states “wherein the floor is curved away from the 
Applicant also submits that there is no floor of a rotation chamber which is curved away from the nozzle opening disclosed in Farago, and the supply channels are not arranged tangential to the floor.  This argument is not found persuasive because Farago does disclose a floor of a rotation chamber as noted above.  While examiner agrees that the floor of Farago is not curved away from the nozzle opening of Farago, examiner disagrees that the supply channels are not arranged tangential to the floor.  As shown in Figs. 4, 9, 11, 13, and 15 of Farago, the supply channels #42 are arranged tangentially to #62 of floor part #22 and tangentially to #34 surrounding #62.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the supply channel of Margheritis to be arranged at least in part tangentially to the curvature of the curved floor as an extension of the supply channel made within the floor part that is tangential to the to the floor part, as taught by Farago, for the purpose of further influencing swirl in fluid prior to atomization, effectively reducing fluid droplet size which results in a finer atomized spray (See Col. 1 Lines 11-26). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited Form PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/               Examiner, Art Unit 3752      

/CHEE-CHONG LEE/               Primary Examiner, Art Unit 3752
March 11, 2022